internal_revenue_service number release date index number ---------------------------------- --------------- ------------------------------ ------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc corp b05 plr-127202-12 date date legend corporation a --------------------------------------------------------------------- --------------- partnership a --------------------------------------------------------------------- ------------------------------------------- branded insurers --------------------------------------------------------------------------------- ------------------------------------------------------- partnership b --------------------------------------------------------------------------------------------------- --------------------- corporation c --------------------------------------------------------------------------------------------------- -------------------------------- specified line_of_business ----------------------------------- state a state b branded x y ------------ ------------ ------------------------------------------------------------------------ --------------------------------------- ------- ------------------------------------------------------------------------ --------- plr-127202-12 date x date y -------------------------- --------------------- dear ----------------- this letter responds to your date letter requesting rulings on certain u s federal_income_tax consequences of a series of proposed restructuring transactions collectively the proposed transactions the information provided in that request and in subsequent correspondence on date date date date and date is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts partnership a was formed on date x and various branded insurers and their subsidiaries became partners on date y partnership a is a state b limited_liability_company llc registered to do business in state a and treated as a partnership for u s federal_income_tax purposes the purpose of the formation of partnership a was to provide a joint_venture for branded insurers and their subsidiaries to combine certain components of their dental life and health business focusing on the specified line_of_business the joint_venture allows partnership a and its subsidiaries to provide customers with branded specified line_of_business coverage while also allowing the branded insurers to pool their collective risks to take advantage of economies of scale to increase operating efficiencies and to provide a broader array of product offerings to their policyholders partnership a serves as a holding partnership for the joint_venture operation and has minimal operations of its own corporation a is wholly-owned by partnership a corporation a is a state a domiciled insurance_company which is regulated as a life and health insurer and is treated as an insurance_company for u s federal_income_tax purposes pursuant to subchapter_l of the internal_revenue_code corporation a operates as a direct writer and reinsurer of dental life and health insurance contracts in most states in addition corporation a reinsures the branded specified line_of_business contracts of some branded insurers and their subsidiaries who are partners in the partnership a joint_venture plr-127202-12 the current owners of partnership a would like to add additional branded insurers to a new corporate joint_venture the proposed transactions are intended to facilitate the growth of the partnership a joint_venture operations and allow the addition of new branded insurers new investors with similar blocks of the specified line_of_business to that of corporation a proposed transactions for what are represented to be valid business reasons the parties will engage in the following steps partnership a will form partnership b a limited_liability_company llc with nominal cash new investors will contribute cash to partnership a in exchange for partnership a units partnership b will acquire a dormant shell insurance corporation to be renamed corporation c amongst other assets partnership a will contribute cash and corporation a and new investors will contribute x percent of their specified line_of_business to corporation c solely in exchange for stock the corporation c contribution and partnership a corporation a and new investors are collectively referred to as the corporation c shareholders the contribution by corporation a and new investors will consist of the following i insurance in force via reinsurance contracts and ii a contract transferring the rights to provide administrative services contract asc to the asc business currently managed by the new investors the new asc agreements in exchange for stock as part of the corporation c contribution corporation a and new investors will contribute to corporation c all existing unpaid specified line_of_business liabilities ie claims and incurred but not reported ibnr liabilities and the assets related to those liabilities the assets will include cash investment_assets and premium receivables as well as the right to the future results of the future insurance policies for existing and future customers of corporation a and the new investors plr-127202-12 corporation a will also transfer y employees to corporation c to perform the following functions of the business product development sales provider relations claims management and customer service pursuant to a pre-existing binding plan partnership a corporation a and new investors will contribute their corporation c stock received in step sec_4 and to partnership b solely in exchange for partnership b units the partnership b contribution the transfer of the respective specified line_of_business of corporation a and new investors to corporation c in the corporation c contribution will be effected by a percent coinsurance agreement written on an indemnity basis with automatic reinsurance on new policies directly written on a going forward basis the reinsurance agreement will only be in exchange for a transfer of corporation c shares which represent a long-term continuing interest in corporation c there will be no experience rated refunds or profit sharing provisions to the reinsurance agreement should corporation a or new investors decide to withdraw from the joint_venture they would be required to purchase the specified line_of_business it contributed back from corporation c at fair_market_value including a gross up for taxes as a result it is anticipated that the transfer under the reinsurance agreement will be permanent after the formation corporation c will have employees and assets and liabilities including the insurance in-force and the rights to the asc business the new investors will retain the actual subscriber provider and underlying asc contracts and will operate on a fronting basis via the indemnity_reinsurance and asc contracts corporation c expects to operate via a transitional services agreement with the new investors to continue to administer the insurance_business until corporation c has the infrastructure to manage the administration of the insurance_business partnership b will have cash and the stock of corporation c representations the following representations are made by partnership a and corporation a with regard to the proposed transactions in connection with the corporation c contribution no stock_or_securities will be issued for services rendered to or for the benefit of corporation c and no stock_or_securities will be issued for the indebtedness of corporation c the corporation c contribution is not the result of the solicitation by a promoter broker or investment house plr-127202-12 in connection with the corporation c contribution no rights in the property transferred to corporation c will be retained the adjusted_basis and the fair_market_value of the assets to be transferred to corporation c will in each instance be equal to or exceed the sum of the liabilities to be assumed by corporation c if any plus any liabilities to which the transferred assets are subject see sec_357 any liabilities to be assumed within the meaning of sec_357 by corporation c were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between corporation c and its shareholders and there will be no indebtedness created in favor of corporation c’s shareholders as a result of the corporation c contribution corporation c will be solvent ie the fair_market_value of assets will exceed liabilities immediately after the corporation c contribution the corporation c contribution will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined there is no plan or intention on the part of corporation c to redeem or otherwise reacquire any stock or indebtedness if any to be issued in the proposed transactions all exchanges in connection with the corporation c contribution will occur on approximately the same date taking into account any issuance of additional shares of corporation c’s stock any issuance of stock for services the exercise of any corporation c stock_rights warrants or subscriptions a public offering of corporation c’s stock and the sale exchange transfer by gift or other_disposition of any of the stock of corporation c to be received in the exchange other than the disposition of corporation c’s stock transferred to partnership b the corporation c shareholders will collectively be in control of corporation c within the meaning of sec_368 see revrul_59_259 1959_2_cb_115 and sec_1_351-1 of the regulations plr-127202-12 stock approximately equal to the fair_market_value of the property transferred to corporation c will be received in exchange for the corporation c contribution a portion of the fair_market_value of the stock to be issued by corporation c is allocable to the value of the insurance in force corporation c will remain in existence and will retain and use the property transferred in the corporation c contribution in a trade_or_business there is no plan or intention by corporation c to dispose_of the property transferred in the corporation c contribution other than in the normal course of business operations each of the parties to the proposed transactions will pay its own expenses if any incurred in connection with the corporation c contribution neither corporation c nor its shareholders are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor corporation c will not be a personal_service_corporation within the meaning of sec_269a corporation c will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations none of the stock to be issued by corporation c is sec_306 stock within the meaning of sec_306 the total fair_market_value of the assets transferred to corporation c will exceed the amount of any liabilities assumed if any within the meaning of sec_357 and taking into account the applications of revrul_80_323 c b by corporation c in connection with the exchange the fair_market_value of the assets of corporation c will exceed the amount of its liabilities immediately_after_the_exchange the partnership b contribution will qualify as a non-taxable contribution to a partnership under sec_721 plr-127202-12 at the time corporation a enters into its respective reinsurance and new asc agreements with corporation c it intends that the agreements will renew automatically pursuant to the agreements’ terms and no party has a plan or intention to terminate any of the agreements any transitional services agreement entered into between corporation c and new investors will be on arm’s length terms rulings based solely upon the information submitted and the representations made we rule as follows on the proposed transactions the transfer of assets by the corporation c shareholders including reinsurance contracts and new asc agreements in exchange for corporation c stock will constitute a transfer of property to a controlled_corporation meeting the requirements of sec_351 no gain_or_loss will be recognized by corporation c shareholders on the transfer of the assets including the specified line_of_business to corporation c solely in exchange for corporation c stock sec_351 the tax basis of the corporation c stock received by the corporation c shareholders will be equal to the basis of the assets transferred in the exchange reduced by the amount of liabilities if any deemed assumed by corporation c in the corporation c contribution sec_358 and d no gain_or_loss will be recognized by corporation c on its receipt of assets from the corporation c shareholders in exchange for the corporation c stock sec_1032 the basis of the assets received by corporation c in the corporation c contribution will equal the tax basis of such assets in the hands of the corporation c shareholders immediately before the corporation c contribution sec_362 the holding_period of each asset received by corporation c in the corporation c contribution will include the holding_period of such asses in the hands of the corporation c shareholders sec_1223 plr-127202-12 the subsequent transfer of the corporation c stock received in the exchange by the corporation c shareholders to partnership b will not cause the corporation c contribution to fail to qualify as a nontaxable transfer to a controlled_corporation under sec_351 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under other provisions of the internal_revenue_code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely _gerald b fleming_________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
